Citation Nr: 1529638	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a miscarriage.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder and major depressive disorder.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a left hand disability.

7.  Entitlement to service connection for a left ankle disability.



REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to service connection for disabilities of the low back, neck, left hand, and left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At her September 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her claims of entitlement to service connection for residuals of a miscarriage, migraine headaches, and an acquired psychiatric disability, to include generalized anxiety disorder and major depressive disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for residuals of a miscarriage, migraine headaches, and an acquired psychiatric disability, to include generalized anxiety disorder and major depressive disorder, by the appellant (or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (4) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn the appeal of the claims of entitlement to service connection for residuals of a miscarriage, migraine headaches, and an acquired psychiatric disability, to include generalized anxiety disorder and major depressive disorder.  This withdrawal was made at the September 2014 Board hearing and was reduced to writing in the hearing transcript.  38 C.F.R. § 20.204(a),(b).  

Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the claims of entitlement to service connection for residuals of a miscarriage, migraine headaches, and an acquired psychiatric disability, to include generalized anxiety disorder and major depressive disorder, and they are dismissed.


ORDER

The claims of entitlement to service connection for residuals of a miscarriage, migraine headaches, and an acquired psychiatric disability, to include generalized anxiety disorder and major depressive disorder, are dismissed.


REMAND

The Veteran has also claimed entitlement to service connection for disabilities of the back, neck, left hand, and left ankle.  She essentially contends that these disabilities resulted from in-service injuries.  

At her September 2014 Board hearing, she testified that she stepped on a pine cone and twisted her ankle while running during training.  She testified that she "was taken to the hospital and it was determined that I had a severe ankle sprain, was on crutches from about six weeks and received physical therapy."  She reported that the ankle continues to bother her, giving out at random times or twisting when she is trying to stand or walk.  She testified that this injury occurred when she was stationed at Fort Jackson, South Carolina, and noted that she was stationed there from approximately August 1988 to December 1988.  

The Board has reviewed the Veteran's service treatment records and notes that, while they do contain some records, they contain no records from her time at Fort Jackson.  The Board therefore finds it necessary to remand this claim so that VA may attempt to obtain these records or make a specific determination that these records do not exist.  

The Veteran contends that her disabilities of the back, neck, and left hand occurred when she slipped on the ice in service while 8.5 months pregnant.  She reported that, in January 1991, she was rushed to the emergency room but, when she started having labor pains, was transferred to labor and delivery.  She noted that her "thumb was mangled" during the fall, and that her thumb was set in the labor and delivery room.  She stated that, "because they were concerned and thought I was going to go into labor, my back and my neck got overlooked."  She reported that this injury occurred while she was stationed at a post called Craven Lock in Stuttgart, Germany.  She reported that she had been taken to 5th General Hospital near Stuttgart.

The Board notes that publicly-available research on the Internet suggests that the 5th General Hospital was an Army Hospital at the time that the Veteran was stationed in Germany, but that it may have subsequently closed.  Nonetheless, the Board surmises that the records from this hospital would have been transferred elsewhere.  The Board finds that a remand is necessary in order to attempt to obtain these records, or to make a specific determination that they do not exist.  

Regardless of whether these records are obtained, the Board finds it appropriate to obtain VA examination reports and etiology opinions for the Veteran's neck, left hand, and left ankle claims, based on her credible reports of in-service injury and her lay reports of continuity of symptomatology since service.  

Furthermore, the Board notes that the claims file contains a record from a "Peterson Clinic of Chiropractic[]" (a hole-punch in the paper may have truncated the clinic's name) dated February 6, 2008, that appears to have been copied with a couple of post-its attached on top of it.  Unfortunately, these post-its cover almost half of a record that appears to be highly pertinent to the Veteran's claims, as the visible portions reference "1990- working in military... cement & landed on her rear ... next morning.  Saw military Dr... Pain has come & gone over 12...."  On remand, an attempt should be made to obtain a copy of this record that is not covered by post-its.  

Finally, on remand, all outstanding VA medical records, including those from March 2014 and later, should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records, to include those from March 2014 and later, and ensure that those copies are associated with the claims file. 

2.  Notify the Veteran that a February 6, 2008, record from a "Peterson Clinic of Chiropractic" (a hole-punch in the paper may have truncated the clinic's name) appears to have been copied with a couple of post-its attached on top of it.  Inform her that, unfortunately, these post-its cover almost half of a record that appears to be highly pertinent to her claims, as the visible portions reference "1990- working in military... cement & landed on her rear ... next morning.  Saw military Dr... Pain has come & gone over 12...."  

Ask the Veteran to fill out the appropriate authorization to allow VA to obtain a copy of this record that is not obscured by post-its.  The Veteran should also be notified that she may submit this record herself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Take the appropriate steps to locate the Veteran's complete service treatment records and associate them with the claims file.  In particular, records from the Veteran's service at Fort Jackson, South Carolina, from August 1988 to December 1988 should be obtained.  The Veteran has testified that she injured her left ankle, was taken to the hospital with a severe sprain, and was on crutches for approximately six weeks and received physical therapy as a result of this injury.  In addition to any regular service treatment records, any hospitalization records from this period should be obtained.  

The development procedures of 38 C.F.R. § 3.159(c)(2) must be followed.  VA should make as many requests for these records as necessary, until it concludes that these records do not exist or that further attempts to obtain them would be futile.  If these records cannot be obtained, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

4.  Take all appropriate steps to obtain records generated in connection with the Veteran's January 1991 emergency room and labor and delivery visits to the 5th General Hospital, which was formerly an Army Hospital near Stuttgart, Germany.  Because publicly available information on the Internet suggests that this hospital may have shut down, attempts should be made to locate any records that would have been stored at this facility. 

The development procedures of 38 C.F.R. § 3.159(c)(2) must be followed.  VA should make as many requests for these records as necessary, until it concludes that these records do not exist or that further attempts to obtain them would be futile.  If these records cannot be obtained, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

5.  Following completion of the above, arrange for the Veteran to undergo an examination by a qualified examiner to determine the nature and etiology of any current neck, left hand, and left ankle disabilities.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  
	
For each disability diagnosed, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred during or as a result of her military service, or is otherwise related to service.  In providing this opinion, the examiner should discuss any pertinent findings in the service treatment records, as well as the Veteran's lay contentions regarding in-service injury.  In the absence of contradictory information, the examiner should treat the Veteran's lay reports of in-service injury and of continuity of symptomatology since service as credible.

A complete rationale for any opinion is required.

6.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


